DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 10/12/21, amended claim(s) 1, 3, 6-7, 9, and 15, canceled claim(s) 5, and new claim(s) 20 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-4, 6-15, and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
For claim 1, the claim language “generating cueing intensity feedback by the microcontroller via the cueing array based at least in part on the sensor data, the performance target, and the current activity type” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of generating cueing intensity feedback, but the specification never discloses the necessary steps and/or flowcharts of how the sensor data, the performance target, and the activity type are used to generate this cueing intensity feedback.  All the claim recites is that the cueing intensity feedback is generated.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 1, the claim language “dynamically generating new training parameters based at least in part on the field data, an analysis of the field data with regards to the current activity type, and the performance target” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 2-4, 6-15, and 20 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-4, 6-15, and 20 is/are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0117121 to Kutina et al. (hereinafter “Kutina”) in view of U.S. Patent Application Publication No. 2007/0213126 to Deutsch et al. (hereinafter “Deutsch”).
For claim 1, Kutina discloses a method for using real-time sensory feedback on a wearable device (“wearable system,” para [0030]) to correct a patient’s gait (Abstract), the wearable device comprising a microcontroller (28), a sensor array (30 or 40), a cueing array (“visual display,” para [0040]) (also see para [0026]-[0027] and [0043]), and a data store (120, or any other logic storage structure on 
receiving a first data file (i.e., see para [0085]) comprising a baseline training program to target a mobility abnormality (para [0031], [0040], and/or [0044]-[0045]), an active training program comprising a plurality of activity types comprising activity properties defining criteria needed to be met to establish a current activity type from the plurality of activity types (para [0036], [0052]), and a behavior modification scheme comprising training parameters defined by at least two of the plurality of activity types and a performance target (“target parameter values” or “target data set,” para [0066]) (also see “assess progress or to assess the type of corrections needed to achieve a desired target motion”).
downloading the baseline active training program and the behavior modification scheme onto the data store (para [0060]) (also see para [0085]);
receiving sensor data form the sensor array (para [0036] and/or [0049]);
determining the current activity type based at least in part on the sensor data and the activity properties when (Examiner’s Note: conditional language)1 the current activity type changes from one of the plurality of activity types to another of the plurality of activity types (Examiner’s Note: if the condition applies, then para [0036], [0052], also see para [0032]-[0033]; if the condition does not apply, then the resultant claim language not needing to be satisfied);
generating cueing intensity feedback by the microcontroller via the cueing array based at least in part on the sensor data, the performance target, and the activity type (para [0040]-[0041]).
Kutina does not expressly disclose receiving field data form the wearable device generated by the microcontroller; dynamically generating new training parameters based at least in part on the field data, an analysis of the field data with regards to the current activity type, and the performance target; and modifying the active training program based at least in part on the new training parameters.

It would have been obvious to a skilled artisan to modify Kutina to include receiving field data form a wearable device generated by a microcontroller; dynamically generating new training parameters based at least in part on the field data, an analysis of the field data with regards to the current activity type, and the performance target; and modifying the active training program based at least in part on the new training parameters, in view of the teachings of Deutsch, for the obvious advantage of dynamically, reiteratively modifying the training program as the patient’s condition improves or worsens so that training can be tailored to the person as well as tailored to the season of recovery that the person is in.
For claim 2, Kutina, as modified, further discloses wherein the analysis of the field data further comprises determining whether the mobility abnormality improved during use of the initial training program in relation to the performance target (see col. 53, lines 33-58 of Brokaw).
For claim 3, Kutina further discloses wherein the cueing array comprises a plurality of cueing devices including a first cueing device and a second cueing device (para [0073]), the first cueing device comprising a first position and a first type being one of a lighting device, an auditory device, or a haptic device (para [0073]), the second cueing device comprising a second position and a second type being one of a lighting device, an auditory device, or a haptic device (para [0073]).
For claim 4, Kutina further discloses wherein the first type is different from the second type (para [0073]).
For claim 7, Kutina further discloses wherein the activity properties comprise at least one of changes in height, walking parameters, or running parameters (attributes of gait are received and processed with regards to walking or running and then a corresponding data set is generated, para [0032]-[0033]) (alternatively “walking motion is within tolerances,” see para [0082]).
For claim 8, Kutina further discloses wherein the first data file further comprises at least one of a clinician assessment data file relating to the patient’s gait and a statistical gait assessment file (para [0044] and/or [0045]).
For claim 9, Kutina further discloses generating a recommended training program based at least in part on clinician data (para [0045]).
For claim 10, Kutina further discloses wherein the activity type is one of walking. Running, ambulating with a mobility aid, going up/down an incline, ascending/descending stairs, idling, performing a custom movement, performing a specialized movement, performing an unknown movement, or transitioning from one activity type to another activity type (para [0025]).
For claim 11, Kutina further wherein the criteria is a set of data specific to the activity type sufficient to establish to establish the activity type, the data including at least one of position, velocity, or acceleration (para [0034], [0037], and/or [0052]).
For claim 12, Kutina, as modified, further discloses tuning the cueing intensity feedback by the microcontroller based at least in part on a comparison of the sensor data with the performance target (1140 through 1175 in Fig. 11 of Brokaw) (see col. 4, lines 57-63 and col. 52, line 61 – col. 54, line 17 of Brokaw).
For claim 13, Kutina further discloses receiving clinical trial data from the wearable device based at least in part on the cueing intensity feedback (the cue being colored signals in graded steps, which are clinical trial data, para [0040]-[0041]).
For claim 20, Kutina further discloses wherein the cueing array comprises a cueing device comprising one of a lighting device, an auditory device, or a haptic device (para [0040]-[0041]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutina in view of Brokaw, and further in view of U.S. Patent Application Publication No. 2006/0022833 to Ferguson et al. (hereinafter “Ferguson”).
For claim 6, Kutina and Brokaw do not expressly disclose wherein the microcontroller is further configured to generate the cueing intensity feedback by the plurality of cueing devices on the cueing array based at least in part on cueing vector placement comprising dividing cueing vectors into zones and selecting the cueing vectors to provide the cueing intensity feedback corresponding to the behavior modification scheme.
However, Ferguson teaches wherein the microcontroller is further configured to generate the cueing intensity feedback by the plurality of cueing devices on the cueing array based at least in part on cueing vector placement comprising dividing cueing vectors into zones and selecting the cueing vectors to provide the cueing intensity feedback corresponding to the behavior modification scheme (transponders are placed on multiple positions of the patient’s body, para [0076]-[0077]; the transponders can provide a cue, para [0080]-[0081]; and a specific transponder at a particular location provides a cue that correlates to a test of moving the body part at that location to give feedback about the patient’s ability to perform that test, para [0088]-[0093]) (also see claims 35, 40, 41, and/or 83).
It would have been obvious to a skilled artisan to modify Kutina wherein the microcontroller is further configured to generate the cueing intensity feedback by the plurality of cueing devices on the cueing array based at least in part on cueing vector placement comprising dividing cueing vectors into zones and selecting the cueing vectors to provide the cueing intensity feedback corresponding to the behavior modification scheme, in view of the teachings of Ferguson, for the obvious advantage of giving targeted feedback to the patient for a particular test that the patient performs.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutina in view of Brokaw, and further in view of U.S. Patent Application Publication No. 2017/0258328 to Dixit.
For claim 14, Kutina and Brokaw do not expressly disclose receiving device node data form a device node that is associated with a different body part than the wearable device, where the device node data is related to measurements of movement of the different body part.
However, Dixit teaches receiving device node data form a device node that is associated with a different body part than the wearable device (Fig. 6) (para [0008] and [0026]), where the device node data is related to measurements of movement of the different body part (Fig. 6) (para [0008] and [0026]).
It would have been obvious to a skilled artisan to modify Kutina to include receiving device node data form a device node that is associated with a different body part than the wearable device, where the device node data is related to measurements of movement of the different body part, in view of the teachings of Dixit, for the obvious advantage of targeting specific body parts to sensing movement from and/or provide cueing to.
For claim 15, Kutina and Brokaw do not expressly disclose wherein generating the cueing intensity feedback is further based on the device node data, and the method further comprises transmitting the cueing intensity feedback to the device node.
However, Dixit teaches wherein generating the cueing intensity feedback is further based on the device node data (Fig. 6) (para [0008] and [0026]), and the method further comprises transmitting the cueing intensity feedback to the device node (Fig. 6) (para [0008] and [0026]).
It would have been obvious to a skilled artisan to modify Kutina wherein generating the cueing intensity feedback is further based on the device node data, and the method further comprises transmitting the cueing intensity feedback to the device node, in view of the teachings of Dixit, for the obvious advantage of targeting specific body parts to sensing movement from and/or provide cueing to.
Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered, and will be treated in the order they were presented.
With respect to para 7 of the instant Office action, the examiner acknowledges that there is description of generating cueing intensity feedback.  What the examiner is having trouble finding support for is performing this generation “based at least in part on the sensor data, the performance target, and the activity type.”  The response referenced para [0165]-[0178] and Figs. 12A, 12B, and 16.  The examiner sees in Fig. 12A how cueing intensity can be differentiated categorically into “low,” “medium,” and “high.”  The examiner can also see in Fig. 16 how walking (i.e., 1622) produces one type of cueing (i.e., 1640) and how running (i.e., 1626) produces another type of cueing (i.e., 1642).  But what’s that relationship?  For example, is it like a categorical relationship such that cueing parameters are matched to a categorical determination based on accelerometer data.  Or is it more like as acceleration/speed increases cueing increases in some linear or non-linear relationship?  Then in Fig. 12B, which corresponds to para [0171]-[0178], there seems to be a weak correlation between sensor data and cueing intensity.  This is based on the assumption that when para [0174] discusses “…the system 100 may receive the sample dataset from the wearable device 100,” that such wearable device produces the sensor data.  The figures and written description don’t expressly state this, but there may be an argument that it is inherent.  The examiner is not necessarily opposed to that.  What the examiner still cannot find at all is how the claimed “performance target” plays into all of this.  Para [0018] of Applicant’s specification discloses that there is “a comparison of the sensor data with the performance target,” but then the words “compare” or “comparison” never pop up in the specification again.  So the examiner cannot find support for this claim language.
With respect to para 8 of the instant Office action, the amendment to change “modification parameters” to “training parameters” is helpful.  That clarifies how para [0095] and [0105] (as identified 
With respect to para 10 of the last Office action, Applicant’s amendments and arguments are persuasive and thus that rejection is withdrawn.
With respect to para 11 of the last Office action, Applicant’s amendments and arguments are persuasive and thus that rejection is withdrawn.
With respect to para 12 of the last Office action, Applicant’s amendments and arguments are persuasive and thus that rejection is withdrawn.
With respect to para 13 of the last Office action, Applicant’s amendments and arguments are persuasive and thus that rejection is withdrawn.
With respect to the 112(b) rejection(s), Applicant’s amendments and arguments have overcome these rejections.
With respect to the 103 rejection(s), a new grounds of rejection has been necessitated in view of Applicant’s amendments (mainly due to the “modification parameters” now being “training parameters”).  However, since Kutina is still being used as one of the references in the current rejection, the arguments against Kutina will be addressed.
With respect to the first argument, Kutina explicitly discloses “…a gyroscope is used to determine changes in the orientation of the subject’s body to help identify the physical activity being performed” (para [0052]).  Therefore, the claimed “physical activity” disclosed in the reference reads on “activity type” as claimed.
With respect to the second argument, Kutina explicitly discloses “…generate a list of one or more activities or actions (e.g., a recommended treatment regimen) that the subject could perform as corrective measures” (para [0066]).
With respect to the third argument, Kutina expressly discloses that the cueing signal can be read, green, or yellow based on the whether a user’s gait is within or not within tolerances (see para [0040]-[0041]).  Applicant’s specification identifies at para [0165] (as originally filed) that intensity includes frequency.  The frequency of red light is different from yellow light is different from green light.
The rest of the arguments (starting from (D) in the response filed 10/12/21) appear to be directed at Brokaw, which is no longer being used in the rejection.  Therefore, these arguments are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPHJ Tech v. Ricoh, Fed. Cir. 2017, slip op., at page 19